Citation Nr: 0714376	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
superventricular tachycardia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1989 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO). 

In July 2006, the veteran testified at a hearing before a 
Decision Review Officer.  In January 2007, she testified at a 
hearing before the undersigned Veterans Law Judge.  The 
transcripts of the hearings are in the record.

At the hearing in January 2007, the veteran submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

By a rating decision, dated in April 2004, the RO granted 
service connection for superventricular tachycardia as 
secondary to the service-connected Hashimoto's disease and 
hypothyroidism.  The RO assigned a 10 percent, effective from 
September 2003.  

Since the veteran was last examined by VA in April 2004, she 
underwent ablation for atrial flutter and an event recorder 
was implanted to monitor supraventricular tachycardia, which 
was subsequently removed in October 2005.  

In January 2007, the veteran testified that she was currently 
being by VA. 

As the evidence suggests a material change in the disability 
since the veteran was last examined by VA, a reexamination is 
necessary to verify the current severity of the disability.  
38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the 
Henderson VA Clinic. 

2. Ask to the veteran to submit any 
non-VA records, documenting episodes of 
supraventricular tachycardia. 

3. Schedule the veteran for a VA 
examination by a cardiologist to 
determine the current degree of 
impairment due to supraventricular 
tachycardia.  The claims file should be 
made available to the examiner for 
review. 

On examination, the examiner is 
asked to comment on the following:

a). Does the veteran have 
episodes of supraventricular 
tachycardia and, if so, the 
number of times these 
episodes occur per year; 

b). What is the veteran's 
workload in METs and whether 
or not the workload results 
in dyspnea, fatigue, angina, 
dizziness, or syncope; or is 
there evidence of cardiac 
hypertrophy or dilatation. 



4. After the development requested has been 
completed, readjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




